TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 11, 2013



                                      NO. 03-13-00489-CV


                               Larry Dewayne Garrett, Appellant

                                                   v.

                                  The State of Texas, Appellee




        APPEAL FROM 264TH DISTRICT COURT OF BELL COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




IT APPEARING to this Court that the appellant has neither paid, nor made arrangements to pay

for the clerk’s record; has not submitted a status report regarding this appeal, and, accordingly,

has failed to prosecute the appeal: IT IS THEREFORE considered, adjudged and ordered that

the appeal is dismissed for want of prosecution.


The appellant shall pay all costs relating to this appeal, both in this Court and the court below.